

116 HR 3799 IH: Reuniting Families Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3799IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Judy Chu of California (for herself, Mr. Engel, Ms. Moore, Mr. Krishnamoorthi, Ms. Lee of California, Mr. Gallego, Mr. McGovern, Mrs. Napolitano, Mr. Espaillat, Ms. Lofgren, Ms. Eshoo, Mr. Serrano, Ms. Schakowsky, Mr. Soto, Mrs. Watson Coleman, Mr. Quigley, Mr. Nadler, Mr. Khanna, Mr. Vargas, Mr. Levin of California, Mr. DeSaulnier, Ms. Haaland, Mr. Kennedy, Ms. Jayapal, Ms. Roybal-Allard, Mr. Blumenauer, Ms. Tlaib, Mr. Raskin, Ms. Matsui, Ms. Bonamici, Mr. Cisneros, Ms. Mucarsel-Powell, Mr. Swalwell of California, Ms. Norton, Mr. Smith of Washington, and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to promote family unity, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Reuniting Families Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reducing family-based visa backlogs and promoting family reunification
					Sec. 101. Recapture of immigrant visas lost to bureaucratic delay.
					Sec. 102. Reclassification of spouses, permanent partners, and minor children of legal permanent
			 residents as immediate relatives.
					Sec. 103. Country limits.
					Sec. 104. Promoting family unity.
					Sec. 105. Relief for orphans, widows, and widowers.
					Sec. 106. Exemption from immigrant visa limit for certain veterans who are natives of Philippines.
					Sec. 107. Fiancée child status protection.
					Sec. 108. Equal treatment for all stepchildren.
					Sec. 109. Retention of priority dates.
					Sec. 110. Relief for spouses and children on H–4 visas.
					Title II—Uniting American Families Act
					Sec. 201. Definitions of permanent partner and permanent partnership.
					Sec. 202. Definition of child.
					Sec. 203. Numerical limitations on individual foreign states.
					Sec. 204. Allocation of immigrant visas.
					Sec. 205. Procedure for granting immigrant status.
					Sec. 206. Annual admission of refugees and admission of emergency situation refugees.
					Sec. 207. Asylum.
					Sec. 208. Adjustment of status of refugees.
					Sec. 209. Inadmissible aliens.
					Sec. 210. Nonimmigrant status for permanent partners awaiting the availability of an immigrant
			 visa.
					Sec. 211. Derivative status for permanent partners of nonimmigrant visa holders.
					Sec. 212. Conditional permanent resident status for certain alien spouses, permanent partners, and
			 sons and daughters.
					Sec. 213. Conditional permanent resident status for certain alien entrepreneurs, spouses, permanent
			 partners, and children.
					Sec. 214. Deportable aliens.
					Sec. 215. Removal proceedings.
					Sec. 216. Cancellation of removal; adjustment of status.
					Sec. 217. Adjustment of status of nonimmigrant to that of person admitted for permanent residence.
					Sec. 218. Application of criminal penalties for misrepresentation and concealment of facts
			 regarding permanent partnerships.
					Sec. 219. Requirements as to residence, good moral character, attachment to the principles of the
			 Constitution.
					Sec. 220. Naturalization for permanent partners of citizens.
					Sec. 221. Application of family unity provisions to permanent partners of certain LIFE Act
			 beneficiaries.
					Sec. 222. Application to Cuban Adjustment Act.
					Sec. 223. Nationality at birth.
					Title III—Promoting Diversity and Protecting Against Discrimination in our Immigration System
					Sec. 301. Increasing diversity visas.
				
			IReducing family-based visa backlogs and promoting family reunification
			101.Recapture of immigrant visas lost to bureaucratic delay
 (a)Worldwide level of family-Sponsored immigrantsSection 201(c) of the Immigration and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:
					
						(c)Worldwide level of family-Sponsored immigrants
 (1)In generalThe worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to the sum of—
 (A)480,000; (B)the number computed under paragraph (2); and
 (C)the number computed under paragraph (3). (2)Unused visa numbers from previous fiscal yearThe number computed under this paragraph for a fiscal year is the difference, if any, between—
 (A)the worldwide level of family-sponsored immigrant visas established for the previous fiscal year; and
 (B)the number of visas issued under section 203(a), subject to this subsection, during the previous fiscal year.
 (3)Unused visa numbers from fiscal years 1992 through 2015The number computed under this paragraph is the difference, if any, between— (A)the difference, if any, between—
 (i)the sum of the worldwide levels of family-sponsored immigrant visas established for fiscal years 1992 through 2015; and
 (ii)the number of visas issued under section 203(a), subject to this subsection, during such fiscal years; and
 (B)the number of unused visas from fiscal years 1992 through 2015 that were issued after fiscal year 2015 under section 203(a), subject to this subsection..
 (b)Worldwide level of employment-Based immigrantsSection 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
					
						(d)Worldwide level of employment-Based immigrants
 (1)In generalThe worldwide level of employment-based immigrants under this subsection for a fiscal year is equal to the sum of—
 (A)140,000; (B)the number computed under paragraph (2); and
 (C)the number computed under paragraph (3). (2)Unused visa numbers from previous fiscal yearThe number computed under this paragraph for a fiscal year is the difference, if any, between—
 (A)the worldwide level of employment-based immigrant visas established for the previous fiscal year; and
 (B)the number of visas issued under section 203(b), subject to this subsection, during the previous fiscal year.
 (3)Unused visa numbers from fiscal years 1992 through 2015The number computed under this paragraph is the difference, if any, between— (A)the difference, if any, between—
 (i)the sum of the worldwide levels of employment-based immigrant visas established for each of fiscal years 1992 through 2015; and
 (ii)the number of visas issued under section 203(b), subject to this subsection, during such fiscal years; and
 (B)the number of unused visas from fiscal years 1992 through 2015 that were issued after fiscal year 2015 under section 203(b), subject to this subsection..
 (c)Aliens not subject to direct numerical limitationsSection 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)) is amended by adding at the end the following:
					
						(3)
 (A)Aliens who are beneficiaries (including derivative beneficiaries) of approved immigrant petitions bearing priority dates more than ten years prior to the alien's application for admission as an immigrant or adjustment of status.
 (B)Aliens described in section 203(d).. (d)Effective dateThe amendments made by this section shall take effect on the date which is 60 days after the date of the enactment of this Act.
				102.Reclassification of spouses, permanent partners, and minor children of legal permanent residents as
			 immediate relatives
 (a)In generalSection 201(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)) is amended to read as follows:
					
						(2)Immediate relative
							(A)In general
 (i)Immediate relative definedIn this subparagraph, the term immediate relative means a child, spouse, permanent partner, or parent of a citizen of the United States or a child, spouse, or permanent partner of a lawful permanent resident (and for each family member of a citizen or lawful permanent resident under this subparagraph, such individual’s spouse, permanent partner, or child who is accompanying or following to join the individual), except that, in the case of parents, such citizens shall be at least 21 years of age.
 (ii)Previously issued visaAliens admitted under section 211(a) on the basis of a prior issuance of a visa under section 203(a) to their accompanying parent who is an immediate relative.
 (iii)Parents and childrenAn alien who was the child or parent of a citizen of the United States or a child of a lawful permanent resident at the time of the citizen’s or resident’s death if the alien files a petition under section 204(a)(1)(A)(ii) within 2 years after such date or prior to reaching 21 years of age.
 (iv)Spouse or permanent partnerAn alien who was the spouse or permanent partner of a citizen of the United States or lawful permanent resident for not less than 2 years at the time of the citizen’s or resident’s death or, if married for less than 2 years at the time of the citizen’s or resident’s death, proves by a preponderance of the evidence that the marriage or permanent partnership was entered into in good faith and not solely for the purpose of obtaining an immigration benefit and was not legally separated from the citizen or resident (or, in the case of a permanent partnership, whose permanent partnership was not terminated) at the time of the citizen’s or resident’s death, and each child of such alien, shall be considered, for purposes of this subsection, an immediate relative after the date of the citizen’s or resident’s death if the spouse or permanent partner files a petition under section 204(a)(1)(A)(ii) before the date on which the spouse or permanent partner remarries or enters a permanent partnership with another person.
 (v)Special ruleFor purposes of this subparagraph, an alien who has filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an immediate relative if the United States citizen or lawful permanent resident spouse, permanent partner, or parent loses United States citizenship or residence on account of the abuse.
 (B)Birth during temporary visit abroadAliens born to an alien lawfully admitted for permanent residence during a temporary visit abroad.. (b)Allocation of immigrant visasSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended—
 (1)in paragraph (1), by striking 23,400 and inserting 127,200; (2)by striking paragraph (2) and inserting the following:
						
							(2)Unmarried sons without permanent partners and unmarried daughters without permanent partners of
 permanent resident aliensQualified immigrants who are the unmarried sons without permanent partners or unmarried daughters without permanent partners (but are not the children) of an alien lawfully admitted for permanent residence shall be allocated visas in a number not to exceed 80,640, plus any visas not required for the class specified in paragraph (1).;
 (3)in paragraph (3), by striking 23,400 and inserting 80,640; and (4)in paragraph (4), by striking 65,000 and inserting 191,520.
					(c)Technical and conforming amendments
 (1)Rules for determining whether certain aliens are immediate relativesSection 201(f) of the Immigration and Nationality Act (8 U.S.C. 1151(f)) is amended— (A)in paragraph (1), by striking paragraphs (2) and (3), and inserting paragraph (2),;
 (B)by striking paragraph (2); (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (D)in paragraph (3), as redesignated by subparagraph (C), by striking through (3) and inserting and (2). (2)Allocation of immigration visasSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking subsections (a)(2)(A) and (d) and inserting subsection (d);
 (ii)in subparagraph (A), by striking becomes available for such alien (or, in the case of subsection (d), the date on which an immigrant visa number became available for the alien’s parent), and inserting became available for the alien’s parent,; and
 (iii)in subparagraph (B), by striking applicable; (B)by amending paragraph (2) to read as follows:
							
 (2)Petitions describedThe petition described in this paragraph is a petition filed under section 204 for classification of the alien’s parent under subsection (a), (b), or (c).; and
 (C)in paragraph (3), by striking subsections (a)(2)(A) and (d) and inserting subsection (d). (3)Procedure for granting immigrant statusSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended—
 (A)in subsection (a)(1)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting or lawful permanent resident after citizen; (II)in clause (ii), by striking described in the second sentence of section 201(b)(2)(A)(i) also and inserting , alien child, or alien parent described in section 201(b)(2)(A);
 (III)in clause (iii)— (aa)in subclause (I)(aa), by inserting or legal permanent resident after citizen; and
 (bb)in subclause (II)(aa)— (AA)in subitems (AA) and (BB), by inserting or legal permanent resident; after citizen each place that term appears;
 (BB)in subitem (CC), by inserting or legal permanent resident after citizen each place that term appears; and (CC)in subitem (CC)(bbb), by inserting or legal permanent resident after citizenship;
 (IV)in clause (iv), by inserting or legal permanent resident after citizen each place that term appears; (V)in clause (v)(I), by inserting or legal permanent resident after citizen; and
 (VI)in clause (vi)— (aa)by inserting or legal permanent resident status after renunciation of citizenship; and
 (bb)by inserting or legal permanent resident after abuser’s citizenship; (ii)by striking subparagraph (B);
 (iii)in subparagraph (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) and inserting clause (iii) or (iv) of subparagraph (A); and (iv)in subparagraph (J), by striking or clause (ii) or (iii) of subparagraph (B);
 (B)in subsection (a), by striking paragraph (2); (C)in subsection (c)(1), by striking or preference status; and
 (D)in subsection (h), by striking or a petition filed under subsection (a)(1)(B)(ii). 103.Country limitsSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended by striking 7 percent (in the case of a single foreign state) or 2 percent” and inserting 20 percent (in the case of a single foreign state) or 5 percent.
			104.Promoting family unity
 (a)Repeal of three- and ten-Year and permanent barsSection 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)) is amended to read as follows:
					
						(9)Aliens previously removed
 (A)Arriving alienAny alien who has been ordered removed under section 235(b)(1) or at the end of proceedings under section 240 initiated upon the alien's arrival in the United States and who again seeks admission within 5 years of the date of such removal (or within 20 years in the case of a second or subsequent removal or at any time in the case of an alien convicted of an aggravated felony) is inadmissible.
 (B)Other aliensAny alien not described in subparagraph (A), and who seeks admission within 10 years of the date of such alien's departure or removal (or within 20 years of such date in the case of a second or subsequent removal or at any time in the case of an alien convicted of an aggravated felony), is inadmissible if the alien—
 (i)has been ordered removed under section 240 or any other provision of law; or (ii)departed the United States while an order of removal was outstanding.
 (C)ExceptionSubparagraphs (A) and (B) shall not apply to an alien seeking admission within a period if, prior to the date of the alien's reembarkation at a place outside the United States or attempt to be admitted from foreign contiguous territory, the Secretary of Homeland Security has consented to the alien's reapplying for admission..
 (b)MisrepresentationsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)by amending section 212(a)(6)(C)(ii) (8 U.S.C. 1182(a)(6)(C)(ii)) to read as follows:
						
							(ii)Misrepresentation of citizenship
 (I)In generalAny alien who willfully misrepresents, or has willfully misrepresented, himself or herself to be a citizen of the United States for any purpose or benefit under this Act (including section 274A) or any Federal or State law is inadmissible.
 (II)ExceptionIn the case of an alien making a misrepresentation described in subclause (I), if the alien was under the age of 21 at the time of making such misrepresentation that he or she was a citizen, the alien shall not be considered to be inadmissible under any provision of this subsection based on such misrepresentation.;
 (2)in section 212(a)(6)(C)(iii) (8 U.S.C. 1182(a)(6)(C)(iii)), by striking of clause (i); (3)by amending subsection (i)(1) of section 212 (8 U.S.C. 1182(i)(1)) to read as follows:
						
							(i)
 (1)The Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive the application of subsection (a)(6)(C) in the case of an immigrant who is the parent, spouse, permanent partner, son, or daughter of a United States citizen or of an alien lawfully admitted for permanent residence, or an alien granted classification under clause (iii) or (iv) of section 204(a)(1)(A), if it is established to the satisfaction of the Attorney General or the Secretary that the admission to the United States of such alien would not be contrary to the national welfare, safety, or security of the United States.; and
 (4)by amending section 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)) to read as follows:  (D)Misrepresentation of citizenship (i)In generalAny alien who willfully misrepresents, or has willfully misrepresented, himself to be a citizen of the United States for any purpose or benefit under this Act (including section 274A) or any Federal or State law is deportable.
 (ii)ExceptionIn the case of an alien making a misrepresentation described in subclause (i), if the alien was under the age of 21 at the time of making such misrepresentation that he or she was a citizen, the alien shall not be considered to be deportable under any provision of this subsection based on such misrepresentation..
 (c)Waivers of inadmissibilitySection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after subsection (b) the following:
					
 (c)Notwithstanding any other provision of law, the Secretary of Homeland Security or the Attorney General may waive the operation of any one or more grounds of inadmissibility set forth in this section for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest. This waiver shall be available to individuals eligible for relief under subsection (h)..
 (d)Waivers of deportabilitySection 237 of the Immigration and Nationality Act (8 U.S.C. 1227) is amended by adding at the end the following:
					
 (e)Notwithstanding any other provision of law, the Secretary of Homeland Security or the Attorney General may waive the operation of any one or more grounds of removal set forth in this section for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest..
				105.Relief for orphans, widows, and widowers
				(a)In general
 (1)Special rule for orphans, spouses, and permanent partnersIn applying clauses (iii) and (iv) of section 201(b)(2)(A) of the Immigration and Nationality Act, as added by section 102(a) of this Act, to an alien whose citizen or lawful permanent resident relative died before the date of the enactment of this Act, the alien relative may file the classification petition under section 204(a)(1)(A)(ii) of such Act, as amended by section 102(c)(4)(A)(i)(II) of this Act, not later than 2 years after the date of the enactment of this Act.
 (2)Eligibility for paroleIf an alien was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act based solely upon the alien’s lack of classification as an immediate relative (as defined in section 201(b)(2)(A)(iv) of the Immigration and Nationality Act, as amended by section 102(a) of this Act) due to the death of such citizen or resident—
 (A)such alien shall be eligible for parole into the United States pursuant to the Secretary of Homeland Security’s discretionary authority under section 212(d)(5) of such Act (8 U.S.C. 1182(d)(5)); and
 (B)such alien’s application for adjustment of status shall be considered notwithstanding section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
 (3)Eligibility for paroleIf an alien described in section 204(l) of the Immigration and Nationality Act (8 U.S.C. 1154(l)), was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act—
 (A)such alien shall be eligible for parole into the United States pursuant to the Secretary of Homeland Security’s discretionary authority under section 212(d)(5) of such Act (8 U.S.C. 1182(d)(5)); and
 (B)such alien’s application for adjustment of status shall be considered notwithstanding section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
						(b)Processing of immigrant visas and derivative petitions
 (1)In generalSection 204(b) of the Immigration and Nationality Act (8 U.S.C. 1154(b)) is amended— (A)by striking After an investigation and inserting the following:
							
 (1)In generalAfter an investigation; and (B)by adding at the end the following:
							
								(2)Death of qualifying relative
 (A)In generalAny alien described in subparagraph (B) whose qualifying relative died before the completion of immigrant visa processing may have an immigrant visa application adjudicated as if such death had not occurred. An immigrant visa issued before the death of the qualifying relative shall remain valid after such death.
 (B)Alien describedAn alien described in this subparagraph is an alien who— (i)is an immediate relative (as described in section 201(b)(2)(A));
 (ii)is a family-sponsored immigrant (as described in subsection (a) or (d) of section 203); (iii)is a derivative beneficiary of an employment-based immigrant under section 203(b) (as described in section 203(d)); or
 (iv)is the spouse, permanent partner, or child of a refugee (as described in section 207(c)(2)) or an asylee (as described in section 208(b)(3))..
						(2)Transition period
 (A)In generalNotwithstanding a denial or revocation of an application for an immigrant visa for an alien whose qualifying relative died before the date of the enactment of this Act, such application may be renewed by the alien through a motion to reopen, without fee.
 (B)Inapplicability of bars to entryNotwithstanding section 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)), an alien’s application for an immigrant visa shall be considered if the alien was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act.
 (c)NaturalizationSection 319(a) of the Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended— (1)by inserting or permanent partner after spouse each place such term appears;
 (2)by inserting (or, if the spouse is deceased, the spouse was a citizen of the United States) after citizen of the United States; and (3)by inserting or permanent partnership after marital union.
 (d)Waivers of inadmissibilitySection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended— (1)by redesignating the second subsection (t) as subsection (u); and
 (2)by adding at the end the following:  (v)Continued waiver eligibility for widows, widowers, and orphansIn the case of an alien who would have been statutorily eligible for any waiver of inadmissibility under this Act but for the death of a qualifying relative, the eligibility of such alien shall be preserved as if the death had not occurred and the death of the qualifying relative shall be the functional equivalent of hardship for purposes of any waiver of inadmissibility which requires a showing of hardship..
 (e)Surviving relative consideration for certain petitions and applicationsSection 204(l)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(l)(1)) is amended— (1)by striking who resided in the United States at the time of the death of the qualifying relative and who continues to reside in the United States; and
 (2)by striking any related applications, and inserting any related applications (including affidavits of support),. (f)Immediate relativesSection 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by striking within 2 years after such date.
 (g)Family-Sponsored immigrantsSection 212(a)(4)(C)(i) is amended— (1)in subclause (I), by striking , or and inserting a semicolon;
 (2)in subclause (II), by striking or at the end; and (3)by adding at the end the following:
						
 (IV)the status as a surviving relative under section 204(l); or. 106.Exemption from immigrant visa limit for certain veterans who are natives of Philippines (a)Short titleThis section may be cited as the Filipino Veterans Family Reunification Act.
 (b)Aliens not subject to direct numerical limitationsSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
					
 (F)Aliens who are eligible for an immigrant visa under paragraph (1) or (3) of section 203(a) and who have a parent who was naturalized pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C. 1440 note)..
				107.Fiancée child status protection
 (a)DefinitionSection 101(a)(15)(K)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(K)(iii)) is amended by inserting , if a determination of the age of such minor child is made using the age of the alien on the date on which the petition is filed with the Secretary of Homeland Security to classify the alien’s parent as the fiancée or fiancé of a United States citizen (in the case of an alien parent described in clause (i)) or as the spouse or permanent partner of a United States citizen under section 201(b)(2)(A)(i) (in the case of an alien parent described in clause (ii)) before the semicolon at the end.
 (b)Adjustment of status authorizedSection 214(d) of the Immigration and Nationality Act (8 U.S.C. 1184(d)(1)) is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)in paragraph (1), by striking In the event and inserting the following:  (2) (A)If an alien does not marry the petitioner under paragraph (1) within 3 months after the alien and the alien’s minor children are admitted into the United States, such alien and children shall be required to depart from the United States. If such aliens fail to depart from the United States, they shall be removed in accordance with sections 240 and 241.
 (B)Subject to subparagraphs (C) and (D), if an alien marries the petitioner described in section 101(a)(15)(K)(i) within 3 months after the alien is admitted into the United States, the Secretary of Homeland Security or the Attorney General, subject to the provisions of section 245(d), may adjust the status of the alien, and any minor children accompanying or following to join the alien, to that of an alien lawfully admitted for permanent residence on a conditional basis under section 216 if the alien and any such minor children apply for such adjustment and are not determined to be inadmissible to the United States.
 (C)Paragraphs (5) and (7)(A) of section 212(a) shall not apply to an alien who is eligible to apply for adjustment of his or her status to an alien lawfully admitted for permanent residence under this section.
 (D)An alien eligible for a waiver of inadmissibility as otherwise authorized under this Act shall be permitted to apply for adjustment of his or her status to that of an alien lawfully admitted for permanent residence under this section..
 (c)Age determinationSection 245(d) of the Immigration and Nationality Act (8 U.S.C. 1155(d)) is amended— (1)by inserting (1) before The Attorney General; and
 (2)by adding at the end the following:  (2)A determination of the age of an alien admitted to the United States under section 101(a)(15)(K)(iii) shall be made, for purposes of adjustment to the status of an alien lawfully admitted for permanent residence on a conditional basis under section 216, using the age of the alien on the date on which the petition is filed with the Secretary of Homeland Security to classify the alien’s parent as the fiancée or fiancé of a United States citizen (in the case of an alien parent admitted to the United States under section 101(a)(15)(K)(i)) or as the spouse or permanent partner of a United States citizen under section 201(b)(2)(A)(i) (in the case of an alien parent admitted to the United States under section 101(a)(15)(K)(ii))..
					(d)Effective date
 (1)In generalThe amendments made by this section shall be effective as if included in the Immigration Marriage Fraud Amendments of 1986 (Public Law 99–639).
 (2)ApplicabilityThe amendments made by this section shall apply to all petitions or applications described in such amendments that—
 (A)are pending as of the date of the enactment of this Act; or (B)have been denied, but would have been approved if such amendments had been in effect at the time of adjudication of the petition or application.
 (3)Motion to reopen or reconsiderA motion to reopen or reconsider a petition or application described in paragraph (2)(B) shall be granted if such motion is filed with the Secretary of Homeland Security or the Attorney General not later than 2 years after the date of the enactment of this Act.
 108.Equal treatment for all stepchildrenSection 101(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(B)) is amended by striking , provided the child had not reached the age of eighteen years at the time the marriage creating the status of stepchild occurred.
 109.Retention of priority datesSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended— (1)by amending subsection (h)(3) to read as follows:
					
 (3)Retention of priority dateIf the age of an alien is determined under paragraph (1) to be 21 years of age or older for the purposes of subsections (a)(2)(A) and (d), and a parent of the alien files a family-based petition for such alien, the priority date for such petition shall be the original priority date issued upon receipt of the original family- or employment-based petition for which either parent was a beneficiary.; and
 (2)by adding at the end the following:  (i)Permanent priority datesThe priority date for any family- or employment-based petition shall be the date of filing of the petition with the Secretary of Homeland Security (or the Secretary of State, if applicable), unless the filing of the petition was preceded by the filing of a labor certification with the Secretary of Labor, in which case that date shall constitute the priority date. The beneficiary of any petition shall retain his or her earliest priority date based on any petition filed on his or her behalf that was approvable when filed, regardless of the category of subsequent petitions..
				110.Relief for spouses and children on H–4 visas
 (a)Work authorization for holdersSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
					
 (s)In the case of an alien spouse or child over the age of 16 admitted under section 1101(a)(15)(H) of this title who is accompanying or following to join a principle alien admitted under such section, the Secretary shall authorize such nonimmigrant to engage in employment in the United States and provide the nonimmigrant with an employment authorized endorsement or other appropriate work permit..
				(b)Protecting H–4 children who age out of status
 (1)Section 214(g)(4) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amending by inserting at the end
						
 The following exceptions apply:(A)Any alien who— (i)is the beneficiary of a petition filed under section 204(a) of that Act for a preference status under paragraph (1), (2), or (3) of section 203(b) of that Act; and
 (ii)is eligible to be granted that status but for application of the per country limitations applicable to immigrants under those paragraphs, may apply for, and the Attorney General may grant, an extension of such nonimmigrant status until the alien’s application for adjustment of status has been processed and a decision made thereon.
 (B)The children, accompanying or following to join, an alien described in (A) shall be eligible to apply for and receive an extension of their nonimmigrant status, regardless of their age, so long as—
 (i)the parent of a minor described in (A) maintains their nonimmigrant status; and (ii)the alien was under 18 years of age when they were first granted nonimmigrant status as an alien accompanying or following to join, the nonimmigrant parent..
 (2)Section 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended by inserting at the end of the paragraph:
						
 (5)Notwithstanding paragraph (1), a determination of whether an alien described under section 204(g)(4)(B) satisfies the age requirement for purposes of a derivative visa or adjustment of status application under paragraph (1), (2), or (3) of section 203(b) of the of the Immigration and Nationality Act shall be made using the age of the alien on the date the petitioner files a petition on behalf of the parent beneficiary with the Secretary of Homeland Security (or the Secretary of State, if applicable), unless the filing of the petition was preceded by the filing of a labor certification with the Secretary of Labor, in which case that date shall be used to identify the age..
					IIUniting American Families Act
 201.Definitions of permanent partner and permanent partnershipSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended— (1)in paragraph (15)(K)(ii), by inserting or permanent partnership after marriage; and
 (2)by adding at the end the following:  (52)The term permanent partner means an individual 18 years of age or older who—
 (A)is in a committed, intimate relationship with another individual 18 years of age or older in which both parties intend a lifelong commitment;
 (B)is financially interdependent with that other individual, unless the Secretary of Homeland Security or the Secretary of State has determined, on a case-by-case basis, that the requirement under this subparagraph is unreasonable;
 (C)is not married to or in a permanent partnership with anyone other than that other individual; (D)is unable to contract with that other individual a marriage cognizable under this Act; and
 (E)is not a first, second, or third degree blood relation of that other individual. (53)The term permanent partnership means the relationship that exists between two permanent partners.
 (54)The term alien permanent partner means the individual in a permanent partnership who is being sponsored for a visa. 202.Definition of child (a)Titles I and IISection 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) is amended by adding at the end the following:
					
						(H)
 (i)a biological child of an alien permanent partner if the child was under the age of 18 at the time the permanent partnership was formed; or
 (ii)a child adopted by an alien permanent partner while under the age of 16 years if the child has been in the legal custody of, and has resided with, such adoptive parent for at least 2 years and if the child was under the age of 18 at the time the permanent partnership was formed..
 (b)Title IIISection 101(c) of the Immigration and Nationality Act (8 U.S.C. 1101(c)) is amended— (1)in paragraph (1), by inserting or as described in subsection (b)(1)(H) after The term child means an unmarried person under twenty-one years of age; and
 (2)in paragraph (2), by inserting or a deceased permanent partner of the deceased parent, father, or mother, after deceased parent, father, and mother. 203.Numerical limitations on individual foreign states (a)Per country levelsSection 202(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(4)) is amended—
 (1)in the paragraph heading, by inserting , permanent partners, after spouses; (2)in the heading of subparagraph (A), by inserting , permanent partners, after spouses; and
 (3)in the heading of subparagraph (C), by striking and daughters and inserting without permanent partners and unmarried daughters without permanent partners. (b)Rules for chargeabilitySection 202(b)(2) of such Act (8 U.S.C. 1152(b)(2)) is amended—
 (1)by inserting or permanent partner after spouse each place it appears; and (2)by inserting “or permanent partners” after “husband and wife”.
					204.Allocation of immigrant visas
 (a)Preference allocation for sons and daughters of citizensSection 203(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1153(a)(3)) is amended— (1)in the heading, by inserting and daughters and sons with permanent partners after daughters; and
 (2)by inserting , or daughters or sons with permanent partners, after daughters. (b)Employment creationSection 203(b)(5)(A)(ii) of such Act (8 U.S.C. 1153(b)(5)(A)(ii)) is amended by inserting permanent partner, after spouse,.
 (c)Treatment of family membersSection 203(d) of such Act (8 U.S.C. 1153(d)) is amended— (1)by inserting , permanent partner, after spouse each place it appears; and
 (2)by striking or (E) and inserting (E), or (H). 205.Procedure for granting immigrant status (a)Classification petitionsSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended—
 (1)in subparagraph (A)(ii), by inserting or permanent partner after spouse; (2)in subparagraph (A)(iii)—
 (A)by inserting or permanent partner after spouse each place it appears; and (B)in subclause (I), by inserting or permanent partnership after marriage each place it appears;
 (3)in subparagraph (A)(v)(I), by inserting permanent partner, after is the spouse,; (4)in subparagraph (A)(vi)—
 (A)by inserting or termination of the permanent partnership after divorce; and (B)by inserting , permanent partner, after spouse; and
 (5)in subparagraph (B)— (A)by inserting or permanent partner after spouse each place it appears;
 (B)by inserting or permanent partnership after marriage in clause (ii)(I)(aa) and the first place it appears in clause (ii)(I)(bb); and (C)in clause (ii)(II)(aa)(CC)(bbb), by inserting (or the termination of the permanent partnership) after termination of the marriage.
 (b)Immigration fraud preventionSection 204(c) of such Act (8 U.S.C. 1154(c)) is amended— (1)by inserting or permanent partner after spouse each place it appears; and
 (2)by inserting or permanent partnership after marriage each place it appears. (c)Restrictions on petitions based on marriages entered while in exclusion or deportation proceedingsSection 204(g) of such Act (8 U.S.C. 1154(g)) is amended by inserting or permanent partnership after marriage each place it appears.
 (d)Survival of rights to petitionSection 204(h) of such Act (8 U.S.C. 1154(h)) is amended— (1)by inserting or permanent partnership after marriage each place it appears; and
 (2)by inserting or formation of a new permanent partnership after Remarriage. 206.Annual admission of refugees and admission of emergency situation refugeesSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended—
 (1)in paragraph (2)— (A)by inserting or permanent partner after spouse each place it appears;
 (B)by inserting or permanent partner’s after spouse’s; and (C)in subparagraph (A)—
 (i)by striking or after (D),; and (ii)by inserting , or (H) after (E); and
 (2)in paragraph (4), by inserting or permanent partner after spouse. 207.AsylumSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(3)) is amended—
 (1)in the paragraph heading, by inserting or permanent partner after spouse; and (2)in subparagraph (A)—
 (A)by inserting or permanent partner after spouse; (B)by striking or after (D),; and
 (C)by inserting , or (H) after (E). 208.Adjustment of status of refugeesSection 209(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1159(b)(3)) is amended by inserting or permanent partner after spouse.
			209.Inadmissible aliens
 (a)Classes of aliens ineligible for visas or admissionSection 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) is amended— (1)in paragraph (3)(D)(iv), by inserting permanent partner, after spouse,;
 (2)in paragraph (4)(C)(i)(I), by inserting , permanent partner, after spouse; (3)in paragraph (6)(E)(ii), by inserting permanent partner, after spouse,; and
 (4)in paragraph (9)(B)(v), by inserting , permanent partner, after spouse. (b)WaiversSection 212(d) of such Act (8 U.S.C. 1182(d)) is amended—
 (1)in paragraph (11), by inserting permanent partner, after spouse,; and (2)in paragraph (12), by inserting , permanent partner, after spouse.
 (c)Waivers of inadmissibility on health-Related groundsSection 212(g)(1)(A) of such Act (8 U.S.C. 1182(g)(1)(A)) is amended by inserting or permanent partner after spouse. (d)Waivers of inadmissibility on criminal and related groundsSection 212(h)(1)(B) of such Act (8 U.S.C. 1182(h)(1)(B)) is amended by inserting permanent partner, after spouse,.
 (e)Waiver of inadmissibility for misrepresentationSection 212(i)(1) of such Act (8 U.S.C. 1182(i)(1)) is amended by inserting permanent partner, after spouse,. 210.Nonimmigrant status for permanent partners awaiting the availability of an immigrant visaSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended—
 (1)in subsection (e)(2), by inserting or permanent partner after spouse; and (2)in subsection (r)—
 (A)in paragraph (1), by inserting or permanent partner after spouse; and (B)by inserting or permanent partnership after marriage each place it appears.
 211.Derivative status for permanent partners of nonimmigrant visa holdersSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (1)in subparagraph (A)—
 (A)in clause (i), by inserting , which shall include permanent partners after immediate family; (B)in clause (ii), by inserting , which shall include permanent partners after immediate families; and
 (C)in clause (iii), by inserting , which shall include permanent partners, after immediate families,; (2)in subparagraph (E), by inserting or permanent partner after spouse;
 (3)in subparagraph (F)(ii), by inserting or permanent partner after spouse; (4)in subparagraph (G)(i), by inserting , which shall include his or her permanent partner after members of his or their immediate family;
 (5)in subparagraph (G)(ii), by inserting , which shall include permanent partners, after the members of their immediate families; (6)in subparagraph (G)(iii), by inserting , which shall include his permanent partner, after the members of his immediate family;
 (7)in subparagraph (G)(iv), by inserting , which shall include permanent partners after the members of their immediate families; (8)in subparagraph (G)(v), by inserting , which shall include permanent partners after the members of the immediate families;
 (9)in subparagraph (H), by inserting or permanent partner after spouse; (10)in subparagraph (I), by inserting or permanent partner after spouse;
 (11)in subparagraph (J), by inserting or permanent partner after spouse; (12)in subparagraph (L), by inserting or permanent partner after spouse;
 (13)in subparagraph (M)(ii), by inserting or permanent partner after spouse; (14)in subparagraph (O)(iii), by inserting or permanent partner after spouse;
 (15)in subparagraph (P)(iv), by inserting or permanent partner after spouse; (16)in subparagraph (Q)(ii)(II), by inserting or permanent partner after spouse;
 (17)in subparagraph (R), by inserting or permanent partner after spouse; (18)in subparagraph (S), by inserting or permanent partner after spouse;
 (19)in subparagraph (T)(ii)(I), by inserting or permanent partner after spouse; (20)in subparagraph (T)(ii)(II), by inserting or permanent partner after spouse;
 (21)in subparagraph (U)(ii)(I), by inserting or permanent partner after spouse; (22)in subparagraph (U)(ii)(II), by inserting or permanent partner after spouse; and
 (23)in subparagraph (V), by inserting permanent partner or after beneficiary (including a. 212.Conditional permanent resident status for certain alien spouses, permanent partners, and sons and daughters (a)Section heading (1)In generalThe heading for section 216 of the Immigration and Nationality Act (8 U.S.C. 1186a) is amended by inserting and permanent partners after spouses.
 (2)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 216 to read as follows:
						
							
								Sec. 216. Conditional permanent resident status for certain alien spouses and permanent partners
			 and sons and daughters..
 (b)In generalSection 216(a) of such Act (8 U.S.C. 1186a(a)) is amended— (1)in paragraph (1), by inserting or permanent partner after spouse;
 (2)in paragraph (2)(A), by inserting or permanent partner after spouse; (3)in paragraph (2)(B), by inserting permanent partner, after spouse,; and
 (4)in paragraph (2)(C), by inserting permanent partner, after spouse,. (c)Termination of status if finding that qualifying marriage improperSection 216(b) of such Act (8 U.S.C. 1186a(b)) is amended—
 (1)in the heading, by inserting or permanent partnership after marriage; (2)in paragraph (1)(A), by inserting or permanent partnership after marriage; and
 (3)in paragraph (1)(A)(ii)— (A)by inserting or has ceased to satisfy the criteria for being considered a permanent partnership under this Act, after terminated,; and
 (B)by inserting or permanent partner after spouse. (d)Requirements of timely petition and interview for removal of conditionSection 216(c) of such Act (8 U.S.C. 1186a(c)) is amended—
 (1)in paragraphs (1), (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or permanent partner after spouse each place it appears; and (2)in paragraph (3)(A), in the matter following clause (ii), and in paragraphs (3)(D), (4)(B), and (4)(C), by inserting or permanent partnership after marriage each place it appears.
 (e)Contents of petitionSection 216(d)(1) of such Act (8 U.S.C. 1186a(d)(1)) is amended— (1)in the heading of subparagraph (A), by inserting or permanent partnership after marriage;
 (2)in subparagraph (A)(i), by inserting or permanent partnership after marriage; (3)in subparagraph (A)(i)(I), by inserting before the comma at the end , or is a permanent partnership recognized under this Act;
 (4)in subparagraph (A)(i)(II)— (A)by inserting or has not ceased to satisfy the criteria for being considered a permanent partnership under this Act, after terminated,; and
 (B)by inserting or permanent partner after spouse; (5)in subparagraph (A)(ii), by inserting or permanent partner after spouse; and
 (6)in subparagraph (B)(i)— (A)by inserting or permanent partnership after marriage; and
 (B)by inserting or permanent partner after spouse. (f)DefinitionsSection 216(g) of such Act (8 U.S.C. 1186a(g)) is amended—
 (1)in paragraph (1)— (A)by inserting or permanent partner after spouse each place it appears; and
 (B)by inserting or permanent partnership after marriage each place it appears; (2)in paragraph (2), by inserting or permanent partnership after marriage;
 (3)in paragraph (3), by inserting or permanent partnership after marriage; and (4)in paragraph (4)—
 (A)by inserting or permanent partner after spouse each place it appears; and (B)by inserting or permanent partnership after marriage.
						213.Conditional permanent resident status for certain alien entrepreneurs, spouses, permanent partners,
			 and children
				(a)Section heading
 (1)In generalThe heading for section 216A of the Immigration and Nationality Act (8 U.S.C. 1186b) is amended by inserting or permanent partners after spouses.
 (2)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 216A to read as follows:
						
							
								Sec. 216A. Conditional permanent resident status for certain alien entrepreneurs, spouses or
			 permanent partners, and children..
 (b)In generalSection 216A(a) of such Act (8 U.S.C. 1186b(a)) is amended, in paragraphs (1), (2)(A), (2)(B), and (2)(C), by inserting or permanent partner after spouse each place it appears.
 (c)Termination of status if finding that qualifying entrepreneurship improperSection 216A(b)(1) of such Act (8 U.S.C. 1186b(b)(1)) is amended by inserting or permanent partner after spouse in the matter following subparagraph (C). (d)Requirements of timely petition and interview for removal of conditionSection 216A(c) of such Act (8 U.S.C. 1186b(c)) is amended, in paragraphs (1), (2)(A)(ii), and (3)(C), by inserting or permanent partner after spouse.
 (e)DefinitionsSection 216A(f)(2) of such Act (8 U.S.C. 1186b(f)(2)) is amended by inserting or permanent partner after spouse each place it appears. 214.Deportable aliensSection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended—
 (1)in paragraph (1)(D)(i), by inserting or permanent partners after spouses each place it appears; (2)in paragraphs (1)(E)(ii), (1)(E)(iii), and (1)(H)(I)(I), by inserting or permanent partner after spouse; and
 (3)in paragraphs (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner after spouse each place it appears. 215.Removal proceedingsSection 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) is amended—
 (1)in the heading of subsection (c)(7)(C)(iv), by inserting permanent partners, after spouses,; and (2)in subsection (e)(1), by inserting or permanent partner after spouse.
 216.Cancellation of removal; adjustment of statusSection 240A(b) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)) is amended— (1)in paragraph (1)(D), by inserting or permanent partner after spouse;
 (2)in the heading for paragraph (2), by inserting , permanent partner, after spouse; and (3)in paragraph (2)(A), by inserting , permanent partner, after spouse each place it appears.
				217.Adjustment of status of nonimmigrant to that of person admitted for permanent residence
 (a)Prohibition on adjustment of statusSection 245(d) of the Immigration and Nationality Act (8 U.S.C. 1255(d)) is amended by inserting or permanent partnership after marriage. (b)Avoiding immigration fraudSection 245(e) of such Act (8 U.S.C. 1255(e)) is amended—
 (1)in paragraph (1), by inserting or permanent partnership after marriage; and (2)by adding at the end the following new paragraph:
						
 (4)Paragraph (1) and section 204(g) shall not apply with respect to a permanent partnership if the alien establishes by clear and convincing evidence to the satisfaction of the Secretary of Homeland Security that the permanent partnership was entered into in good faith and in accordance with section 101(a)(52) and the permanent partnership was not entered into for the purpose of procuring the alien’s admission as an immigrant and no fee or other consideration was given (other than a fee or other consideration to an attorney for assistance in preparation of a lawful petition) for the filing of a petition under section 204(a) or 214(d) with respect to the alien permanent partner. In accordance with regulations, there shall be only one level of administrative appellate review for each alien under the previous sentence..
 (c)Adjustment of status for certain aliens paying feeSection 245(i)(1) of such Act (8 U.S.C. 1255(i)(1)) is amended by inserting or permanent partner after spouse each place it appears. (d)Adjustment of status for certain alien informantsSection 245(j) of such Act (8 U.S.C. 1255(j)) is amended—
 (1)in paragraph (1)— (A)by inserting or permanent partner after spouse; and
 (B)by inserting sons and daughters with and without permanent partners, after daughters,; and (2)in paragraph (2)—
 (A)by inserting or permanent partner after spouse; and (B)by inserting sons and daughters with and without permanent partners, after daughters,.
 (e)TraffickingSection 245(l)(1) of such Act is amended by inserting permanent partner, after spouse,. 218.Application of criminal penalties for misrepresentation and concealment of facts regarding permanent partnershipsSection 275(c) of the Immigration and Nationality Act (8 U.S.C. 1325(c)) is amended to read as follows:
				
 (c)Any individual who knowingly enters into a marriage or permanent partnership for the purpose of evading any provision of the immigration laws shall be imprisoned for not more than 5 years, or fined not more than $250,000, or both..
			219.Requirements as to residence, good moral character, attachment to the principles of the
 ConstitutionSection 316(b) of the Immigration and Nationality Act (8 U.S.C. 1427(b)) is amended by inserting or permanent partner after spouse. 220.Naturalization for permanent partners of citizensSection 319 of the Immigration and Nationality Act (8 U.S.C. 1430) is amended—
 (1)in subsection (b)(1), by inserting or permanent partner after spouse; (2)in subsection (b)(3), by inserting or permanent partner after spouse;
 (3)in subsection (d)— (A)by inserting or permanent partner after spouse each place it appears; and
 (B)by inserting or permanent partnership after marital union; (4)in subsection (e)(1)—
 (A)by inserting or permanent partner after spouse; and (B)by inserting or permanent partnership after marital union; and
 (5)in subsection (e)(2), by inserting or permanent partner after spouse. 221.Application of family unity provisions to permanent partners of certain LIFE Act beneficiariesSection 1504 of the LIFE Act (division B of the Miscellaneous Appropriations Act, 2001, as enacted into law by section 1(a)(4) of Public Law 106–554) is amended—
 (1)in the heading, by inserting , permanent partners, after spouses; (2)in subsection (a), by inserting , permanent partner, after spouse; and
 (3)in each of subsections (b) and (c)— (A)in the subsection headings, by inserting , permanent partners, after spouses; and
 (B)by inserting , permanent partner, after spouse each place it appears. 222.Application to Cuban Adjustment Act (a)In generalThe first section of Public Law 89–732 (November 2, 1966; 8 U.S.C. 1255 note) is amended—
 (1)in the next to last sentence, by inserting , permanent partner, after spouse the first two places it appears; and (2)in the last sentence, by inserting , permanent partners, after spouses.
					(b)Conforming amendments
 (1)Immigration and Nationality ActSection 101(a)(51)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)(D)) is amended by striking or spouse and inserting , spouse, or permanent partner.
 (2)Violence Against Women ActSection 1506(c)(2)(A)(I)(IV) of the Violence Against Women Act of 2000 (8 U.S.C. 1229a note; division B of Public Law 106–386) is amended by striking or spouse and inserting , spouse, or permanent partner.
 223.Nationality at birthSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is amended by adding at the end the following:
				
 (i)Any reference to “a person born of parents” in this section shall include the following: (1)Any legally recognized parent-child relationship formed within the first year of a person’s life regardless of any genetic or gestational relationship.
 (2)Either parent of a child born through Assisted Reproductive Technology who is legally recognized as a parent in the relevant jurisdiction regardless of any genetic or gestational relationship.
 (3)The spouse of a parent at the time of birth, where both of the following apply: (A)At least one parent is a legally recognized parent.
 (B)The marriage occurred before the child’s birth and is recognized in the United States, regardless of where the parents reside..
			IIIPromoting Diversity and Protecting Against Discrimination in our Immigration System
 301.Increasing diversity visasSection 201(e) 8 U.S.C. 1151(e) is amended by striking 55,000 and inserting 80,000. 